Citation Nr: 1039776	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  08-16 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to apportionment of the Veteran's disability 
compensation benefits on behalf of a dependent child.


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine 
Corps from April 1987 to April 1993.

The appellant is a former spouse of the Veteran, who claims 
apportionment of his disability compensation benefits on behalf 
of their dependent child, CMJ.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 decision by the Portland, Oregon, 
Regional Office (RO) of the United States Department of Veterans 
Affairs (VA) which denied the apportionment.

The appellant requested a hearing before a Veterans Law Judge, to 
be held at the RO.  Such was scheduled for June 2010, but the 
appellant failed to appear, without explanation or request to 
reschedule.  The hearing request is therefore considered 
withdrawn.  38 C.F.R. § 20.704(d).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Remand is required to obtain more complete and current financial 
information from both the appellant and the Veteran, and to 
ensure that the Veteran's daughter remains an eligible claimant.

The appellant sought apportionment of the Veteran's compensation 
benefits in February 2006.  In connection with that claim, she 
filed partial financial information regarding her monthly income 
and expenses, and assets.  More than four years have passed since 
the initial claim, and the appellant has indicated substantial 
changes in the expenses related to the Veteran's daughter, CMJ.  
Remand is required to obtain complete and current financial 
information.

In connection therewith, the Board notes that CMJ turned 18 on 
August [redacted], 2008; it is unclear if she is currently enrolled in 
college.  If she is not, her status as a dependent child may have 
ended during the pendency of the appeal.  On remand, that status 
should be verified.

Additional development is also required with regard to the 
Veteran's finances.  In determining whether apportionment is 
warranted, VA must determine whether the Veteran is reasonably 
contributing to CMJ's support.  While he has amply addressed this 
for the period from August 2006 forward, there is a dearth of 
information prior to that date.  The Veteran alleged in June 2004 
that he was paying $1100.00 in monthly child support, but he 
offered no documentation or detailed description of such.  It is 
unclear whether any monies were for the support of CMJ.  On 
remand, the Veteran should be asked for additional details 
regarding any support for CMJ provided prior to August 2006.  
This includes clarification of the purpose of a January 2007 
check for $5000.00 to CMJ.  The handwritten description of the 
purpose of this large payment (twenty times the monthly child 
support amount) was cut off on copying.

Finally, current financial information is required from the 
Veteran.  He submitted reports of income and expenses as of 
February 2008, but almost three years has passed since that time.  
Updated information is required.

Accordingly, the case is REMANDED for the following action:

1.  Determine whether the dependent child 
status of CMJ changed over the course of the 
appeal, and for what periods she was eligible 
for the benefit sought.

2.  Contact the appellant and request that 
she provide detailed financial information 
(income, expenses, assets, and liabilities) 
for the past four years.

3.  Contact the Veteran and request that he 
provide detailed financial information 
(income, expenses, assets, and liabilities) 
for the past four years.  The Veteran should 
also be asked to describe and document to the 
greatest extent possible his payment of child 
support for CMJ prior to August 2006.  The 
Veteran should be asked to explain the 
purpose of a payment of a $5000.00 payment to 
CMJ in January 2007.

4.  Review the claims file to ensure that all 
the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Readjudicate the 
claim on appeal.  If the benefit sought 
remains denied, issue an SSOC and provide the 
appellant and the Veteran an appropriate 
period of time to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  No 
action is required of the appellant unless he 
is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


